 



Exhibit 10.1
(MASTEC LOGO) [g04651g0465100.gif]
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
January 1, 2007, by and between MASTEC, INC., a Florida corporation (the
“Company”), and ROBERT APPLE (“Employee”).
Recitals
     The Company desires to employ Employee and Employee desires to be employed
by the Company on the terms and subject to the conditions set forth in this
Agreement.
     Accordingly, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the Company and Employee agree
as follows:
Terms
     1. Employment. The Company employs Employee and Employee accepts such
employment and agrees to perform the services specified in this Agreement, upon
the terms and subject to the conditions set forth in this Agreement.
     2. Term.
          a. General. The term of Employee’s employment under this Agreement
will commence on January 1, 2007 (the “Effective Date”) and will be for
Thirty-six (36) Months from the Effective Date to and through December 31, 2009,
unless earlier terminated in accordance with this Agreement (the “Term”).
          b. Renewal. The Company shall advise the Employee of the Company’s
intention to renew or extend Employee’s employment six months prior to the last
day of the Term of this Agreement. If the Company advises the Employee that the
Company intends to renew or extend Employee’s employment, the parties shall use
their best efforts to execute a renewed, extended or replacement Employment
Agreement within sixty (60) days from the date the Company advises Employee that
the Company intends to renew or extend Employee’s employment. If the Company
advises the Employee that the Company does not intend to renew or extend
Employee’s employment, Employee, on completion of the initial Term set out in
Section 2(a), shall be entitled to severance as set out in Section 11(f) herein.
     3. Duties.
          a. Position. During the Term, Employee will serve as Chief Operating
Officer of the Company. Subject to the direction of the Company’s Chief
Executive Officer (CEO), Employee will perform all duties commensurate with his
position and as may otherwise be assigned to him by the CEO or the Board of
Directors of the Company. If requested by the

 



--------------------------------------------------------------------------------



 



Company, Employee will serve as an officer or director of any subsidiary of the
Company, without additional compensation. If asked to serve as an officer or
director of a subsidiary of the Company, Employee will be provided those officer
and director indemnifications provided to other officers and directors of the
Company and any such subsidiary.
          b. Full Time and Attention. During the Term, Employee will devote his
full business time and energies to the business and affairs of the Company and
will use his best efforts, skills and abilities solely to promote the interests
of the Company and to diligently and competently perform his duties, all in a
manner in compliance with all applicable laws and regulations and in accordance
with applicable policies and procedures adopted or amended from time to time by
the Company, including, without limitation, the Company’s Employee Handbook and
the Company’s Personal Responsibility Code, copies of which Employee
acknowledges having received. Employee’s primary place of employment shall be at
the Company’s primary place of business in Miami-Dade County, Florida; however,
Employee agrees and acknowledges that a material part of the time devoted to his
duties and position hereunder will require that Employee travel on behalf of the
Company.
     4. Compensation and Benefits.
          a. Base Salary. During the Term, Employee will be paid, as
compensation for services rendered pursuant to this Agreement and Employee’s
observance and performance of all of the provisions of this Agreement, the
amount of Four Hundred Thousand and No/100 Dollars ($400,000.00) per annum (the
“Base Salary”). The Base Salary will be payable in accordance with the normal
payroll procedures of the Company as in effect from time to time.
          b. Benefits. During the Term, Employee will be entitled to participate
in or benefit from, in accordance with the eligibility and other provisions
thereof, such life, health, medical, accident, dental and disability insurance
and such other benefit plans as the Company may make generally available to, or
have in effect for, other employees of the Company at the same general level as
Employee. The Company retains the right to terminate or amend any such plans
from time to time in its sole discretion.
          c. Performance Bonus. Employee shall be entitled to participate in the
Company’s bonus plan for senior management (the “SMBP”) and shall be eligible to
receive an annual bonus (“Performance Bonus”) in an amount up to up to one
hundred percent (100%) of Employee’s Base Salary. The amount of the annual bonus
payable to Employee for a year (if any) shall be based upon the achievement of
certain performance goals established by the Board, in its sole discretion. The
Board, in its sole discretion, can pay Employee additional compensation for
outstanding performance or achievement.
          d. Stock Options. Employee has received options to purchase shares of
common stock of the Company (the “Options”). So long as the Employee is not
terminated for Cause, as defined in Section 11c, options shall continue to vest
during any Period of Non-Competition provided the Employee honors his
obligations set forth in Section 8. The options will be subject to the terms and
conditions of the Company’s incentive plans, as they may be amended from time to
time in the Company’s sole discretion.
          e. Relocation Support. Employee shall be entitled to reasonable
relocation and interim living support from the Company at the beginning of the
Term.

2



--------------------------------------------------------------------------------



 



          f. Expenses. The Company will reimburse Employee, in accordance with
the Company’s expense reimbursement policies as may be established from time to
time by the Company, for all reasonable travel and other expenses actually
incurred or paid by him during the Term in the performance of his services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.
          g. Withholding. All payments under this Agreement will be subject to
applicable taxes and required withholdings.
     5. Representations of Employee. Employee represents and warrants that he is
not (i) a party to any enforceable employment agreement or other arrangement,
whether written or oral, with any past employer, that would prevent or restrict
Employee’s employment with the Company; (ii) a party to or bound by any
agreement, obligation or commitment, or subject to any restriction, including,
but not limited to, confidentiality agreements, restrictive covenants or
non-compete and non-solicitation covenants, except for agreements with the
Company or its affiliates; or (iii) involved with any professional endeavors
which in the future may possibly adversely affect or interfere with the business
of the Company, the full performance by Employee of his duties under this
Agreement or the exercise of his best efforts hereunder.
     6. Confidentiality.
          a. Confidentiality of this Agreement. Employee acknowledges that the
provisions of this Agreement are highly confidential and that disclosure of this
Agreement or its terms would be extremely prejudicial to the Company.
Accordingly, neither the Company nor Employee will disclose the terms of this
Agreement to any other person or entity (other than immediate family and
financial and legal advisors with a need-to-know and who agree to the
confidentiality provisions of this Agreement) without the prior written consent
of the other party, except that (i) the Company may disclose this Agreement or
its terms if in the reasonable opinion of counsel for the Company such
disclosure is required by applicable law or regulation; and, (ii) Employee may
disclose this Agreement in court filings or pleadings by Employee to enforce its
terms and conditions or as otherwise may be necessary to comply with the
requirements of law, after providing the Company with not less than five
(5) days prior written notice of Employee’s intent to disclose.
          b. Confidential Information. Employee acknowledges that as a result of
his employment with the Company, Employee will gain knowledge of, and access to,
proprietary and confidential information and trade secrets of the Company and
its subsidiaries and affiliates, including, without limitation, (1) the identity
of customers, suppliers, subcontractors and others with whom they do business;
(2) their marketing methods and strategies; (3) contract terms, pricing, margin,
cost information and other information regarding the relationship between them
and the persons and entities with which they have contracted; (4) their
services, products, software, technology, developments, improvements and methods
of operation; (5) their results of operations, financial condition, projected
financial performance, sales and profit performance and financial requirements;
(6) the identity of and compensation paid to their employees, including
Employee; (7) their business plans, models or strategies and the information
contained therein; (8) their sources, leads or methods of obtaining new
business; and (9) all other confidential information of, about or concerning the
business of the Company and its subsidiaries and affiliates (collectively, the
“Confidential Information”). Employee further acknowledges that such
information, even though

3



--------------------------------------------------------------------------------



 




it may be contributed, developed or acquired by Employee, and whether or not the
foregoing information is actually novel or unique or is actually known by
others, constitutes valuable assets of the Company developed at great expense
which are the exclusive property of the Company or its subsidiaries and
affiliates. Accordingly, Employee will not, at any time, either during or
subsequent to the Term, in any fashion, form or manner, directly or indirectly,
(i) use, divulge, disclose, communicate, provide or permit access to any person
or entity, any Confidential Information of any kind, nature or description, or
(ii) remove from the Company’s or its subsidiaries’ or affiliates’ premises any
notes or records relating thereto, or copies or facsimiles thereof (whether made
by electronic, electrical, magnetic, optical, laser acoustic or other means)
except in the case of both (i) and (ii), (A) as reasonably required in the
performance of his services to the Company under this Agreement, (B) to
responsible officers and employees of the Company who are in a contractual or
fiduciary relationship with the Company and who have a need for such information
for purposes in the best interests of the Company, (C) for such information
which is or becomes generally available to the public other than as a result of
an unauthorized disclosure by Employee, and (D) or as otherwise necessary to
comply with the requirements of law, after providing the Company with not less
than five (5) days prior written notice of Employee’s intent to disclose.
Employee acknowledges that the Company would not enter into this Agreement
without the assurance that all Confidential Information will be used for the
exclusive benefit of the Company.
          c. Return of Confidential Information. Upon request by the Company,
Employee will promptly deliver to the Company all drawings, manuals, letters,
notes, notebooks, reports and copies thereof, including all originals and copies
contained in computer hard drives or other electronic or machine readable
format, all Confidential Information and other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information, which are in Employee’s possession or control.
     7. Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by Employee (whether at the request
or suggestion of any officer or employee of the Company or otherwise, whether
alone or in conjunction with others, and whether during regular hours of work or
otherwise) during the Term which arise from the fulfillment of Employee’s duties
hereunder and which may be directly or indirectly useful in the business of the
Company will be promptly and fully disclosed in writing to the Company. The
Company will have the entire right, title and interest (both domestic and
foreign) in and to such Intellectual Property, which is the sole property of the
Company. All papers, drawings, models, data and other materials relating to any
such idea, material or invention will be included in the definition of
Confidential Information, will remain the sole property of the Company, and
Employee will return to the Company all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s request
therefor, or the expiration or termination of Employee’s employment hereunder.
Employee will execute, acknowledge and deliver to the Company any and all
further assignments, contracts or other instruments the Company deems necessary
or expedient, without further compensation, to carry out and effectuate the
intents and purposes of this Agreement and to vest in the Company each and all
of the rights of the Company in the Intellectual Property.
     8. Covenants.

4



--------------------------------------------------------------------------------



 



          a. Non-Competition and Non-Solicitation. Employee acknowledges and
agrees that the Company’s and its subsidiary and affiliated companies’
(collectively, the “Companies”) existing or contemplated businesses
(collectively, the “Business”) are or will be conducted throughout the United
States of America and the Commonwealth of Canada. Until one (1) year following
the date of the termination for any reason of Employee’s employment with the
Company (the “Period of Non-Competition”) and within the United States of
America and the Commonwealth of Canada (including their possessions,
protectorates and territories, the “Territory”), Employee will not (whether or
not then employed by the Company for any reason), without the Company’s prior
written consent:
               (i) directly or indirectly own, manage, operate, control, be
employed by, act as agent, consultant or advisor for, or participate in the
ownership, management, operation or control of, or be connected in any manner
through the investment of capital, lending of money or property, rendering of
services or otherwise, with, any business of the type and character engaged in
and competitive with the Business. For these purposes, ownership of securities
of one percent (1%) or less of any class of securities of a public company will
not be considered to be competition with the Business;
               (ii) solicit, persuade or attempt to solicit or persuade or cause
or authorize directly or indirectly to be solicited or persuaded any existing
customer or client, or potential customer or client to which the Companies have
made a presentation or with which the Companies have been having discussions, to
cease doing business with or decrease the amount of business done with or not to
hire the Companies, or to commence doing Business with or increase the amount of
Business done with or hire another company;
               (iii) solicit, persuade or attempt to solicit or persuade or
cause or authorize directly or indirectly to be solicited or persuaded the
business of any person or entity that is a customer or client of the Companies,
or was their customer or client within two (2) years prior to cessation of
Employee’s employment by any of the Companies or any of their subsidiaries, for
the purpose of competing with the Business; or
               (iv) solicit, persuade or attempt to solicit or persuade, or
cause or authorize directly or indirectly to be solicited or persuaded for
employment, or employ or cause or authorize directly or indirectly to be
employed, on behalf of Employee or any other person or entity, any individual
who is or was at any time within six (6) months prior to cessation of Employee’s
employment by the Companies, an employee of any of the Companies.
     If Employee breaches or violates any of the provisions of this Section 8,
the running of the Period of Non-Competition (but not of any of Employee’s
obligations under this Section 8) will be tolled with respect to Employee during
the continuance of any actual breach or violation. In addition to any other
rights or remedies the Company may have under this Agreement or applicable law,
the Company will be entitled to receive from Employee reimbursement for all
attorneys’ and paralegal fees and expenses and court costs incurred by the
Companies in enforcing this Agreement and will have the right and remedy to
require Employee to account for and pay over to the Company all compensation,
profits, monies, accruals or other benefits derived or received, directly or
indirectly, by Employee from the action constituting a breach or violation of
this Section 8.

5



--------------------------------------------------------------------------------



 



          b. Exceptions. Telecommunications operators (such as Sprint, MCI,
AT&T), cable companies and other non construction or installation customers of
the Company shall not be considered engaged in and competitive with the
Business.
     9. Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Sections 6, 7 and 8 of this Agreement are reasonable
for the purpose of protecting the value of the business and goodwill of the
Companies. It is the desire and intent of the parties that the provisions of
Sections 6, 7 and 8 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provisions or portions of Sections 6, 7 and 8 are adjudicated
to be invalid or unenforceable, then such section will be deemed amended to
delete such provision or portion adjudicated to be invalid or unenforceable;
provided, however, that such amendment is to apply only with the respect to the
operation of such section in the particular jurisdiction in which such
adjudication is made.
     10. Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Sections 6, 7 and 8 by Employee are
special, unique and extraordinary in character, and that in the event of the
breach or threatened breach by Employee of the terms and conditions of
Sections 6, 7 or 8, the Companies will suffer irreparable injury and that
monetary damages would not provide an adequate remedy at law and that no remedy
at law may exist. Accordingly, in the event of such breach or threatened breach,
the Company will be entitled, if it so elects and without the posting of any
bond or security, to institute and prosecute proceedings in any court of
competent jurisdiction, in law and in equity, to obtain damages for any breach
of Sections 6, 7 or 8 and/or to enforce the specific performance of this
Agreement by Employee or to enjoin Employee from breaching or attempting to
breach Sections 6, 7 or 8. In the event the Company believes that the Employee
has breached Employee’s obligations under Sections 6, 7 or 8, or threatens to do
so, it shall promptly provide the Employee written notice of such belief setting
forth the basis for its belief and, (unless under exigent circumstances, as
determined by the Company at its sole discretion, it would harm the Company to
delay the institution of legal proceedings) five (5) business days to respond to
the notice, prior to the initiation of legal proceedings.
     11. Termination. This Agreement and Employee’s employment under this
Agreement may be terminated upon the occurrence of any of the events described
in, and subject to the terms of, this Section 11:
          a. Death. Immediately and automatically upon the death of Employee.
          b. Disability. At the Company’s option, immediately upon written
notice if Employee suffers a “permanent disability,” meaning any incapacity,
illness or disability of Employee which renders Employee mentally or physically
unable to perform his duties under this Agreement for a continuous period of
sixty (60) days, or one hundred twenty (120) days (whether or not consecutive),
during the Term, as reasonably determined by the Company.
          c. Termination for Cause. At the Company’s option, immediately upon
notice to Employee, upon the occurrence of any of the following events (each
“Cause”), (i) Employee being convicted of any felony (whether or not against the
Company or its subsidiaries or affiliates); (ii) a material failure of Employee
to perform Employee’s responsibilities; (iii) a breach by Employee of any of his
obligations under Sections 6, 7 or 8; (iv) any material act of dishonesty or
other misconduct by Employee against the Company or any of its subsidiaries or
affiliates; (v) a

6



--------------------------------------------------------------------------------



 



material violation by Employee of any of the policies or procedures of the
Company or any of its subsidiaries or affiliates, including without limitation
the Personal Responsibility Code; or (vi) Employee voluntarily terminates this
Agreement or leaves the employ of the Company or its subsidiaries or affiliates
for any reason, other than Good Reason.
          d. Termination Without Cause. At the Company’s option for any reason,
or no reason, upon five (5) days’ notice to Employee given by the CEO.
          e. Termination with Good Reason. At Employee’s option, upon not less
than fifteen (15) business days’ written notice to the Company, and the
Company’s failure to cure within such fifteen (15) business days, upon the
occurrence of any of the following events (each “Good Reason”) (i) the material
diminution of, Employee’s position, duties, titles, offices and responsibilities
with the Company; (ii) a relocation of the Company’s principal executive offices
outside of Miami-Dade or Broward Counties, Florida; or (iii) a breach of any
other material provision of this Agreement by the Company.
          f. Payments After Termination. If this Agreement and Employee’s
employment hereunder are terminated for the reasons set forth in Sections 11(a)
or 11(b), then Employee or Employee’s estate will receive the Base Salary and
any Performance Bonus earned through the date of death or disability to which
Employee would have been entitled for the year in which the death or disability
occurred in accordance with the terms of this Agreement, and all of Employee’s
Options and restricted stock shall immediately vest. If the Company terminates
this Agreement and Employee’s employment hereunder for the reasons set forth in
Section 11(c)(i-vi), then (i) Employee will receive his Base Salary through the
date of termination and (ii) Employee will forfeit any entitlement that Employee
may have to receive any Performance Bonus. If this Agreement is terminated for
the reason set forth in Section 11(d) or Section 11(e), then (i) Employee will
receive his Base Salary, his Average Performance Bonus (as defined below), and
benefits set forth in Section 4(b) hereof (collectively, with the payment of the
Base Salary and Average Performance Bonus, the “Severance Benefits”), over a
period of twelve (12) months from the date of termination (the “Severance
Period”). The Average Performance Bonus shall mean the average of the
Performance Bonuses the Employee has received during the Term. If this Agreement
is terminated by reason of the Company’s notice to Employee that the Company
does not intend to renew or extend Employee’s employment, as allowed per
Section 2(b), then Employee, on completion of the initial Term of this
Agreement, will receive the Severance Benefits for a period of twelve
(12) months from the last day of the initial term of this Agreement. The
Severance Benefits shall be payable in accordance with the Company’s payroll
procedures and subject to applicable withholdings. Upon payment by the Company
of the amounts described in this Section 11(f), Employee will not be entitled to
receive any further compensation or benefits from the Company whatsoever.
          g. General. Notwithstanding anything to the contrary set forth in this
Agreement, the provision of payments after termination in accordance with the
provisions of Section 11(f) above, shall not be a bar to the Employee’s
continued entitlement from the Company of (i) reimbursements of proper expenses,
(ii) automobile and expense allowances, (iii) vested benefit and welfare
entitlements; (iv) unemployment compensation, (v) workers compensation benefits,
(vi) accrued vacation time (if consistent with Company policy), (vii) Base
Salary through date of termination (notwithstanding anything in this Agreement
to the contrary, if Employee is employed by the Company for an entire calendar
year (e.g., the 2007 calendar year) and is terminated for any reason prior to
the payment of a bonus, if any, the Company hereby agrees to pay

7



--------------------------------------------------------------------------------



 



Employee any bonus that he would have otherwise been entitled to hereunder or
the SMBP, simultaneous with the payment of such bonus to the Company’s
employees), and (viii) continued vesting of options as may be provided in
accordance with the provisions of this Agreement or any stock option plan.

  h.   Change of Control. If, prior to the completion of the Term, there occurs
a Change in Control, as defined in Exhibit A, then and in that case only, in
lieu of any of the payments previously described in this Section, (i) all
Employee’s options and restricted stock then outstanding shall immediately vest,
(ii) Employee will receive salary from the date of a Change of Control at a rate
of 1.5 times the rate set out in Section 4(a) above for the greater of
(A) twelve (12) months or (B) the remaining term of this Agreement,
(iii) Employee will receive an amount equal to 1.5 times the Average Performance
Bonus for a period equal to the greater of (A) twelve (12) months or (B) the
remaining term of this Agreement, and (iv) shall continue to receive normal
benefits as set out in Section 4(b). If any payment, distribution, benefit or
other action under this Agreement or otherwise (“Payment”) becomes subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any substitute provision of the Code, or any interest
or penalties are incurred by Employee with respect to such excise tax
(collectively, the “Excise Tax”), then the Company will pay Employee an
additional amount or amounts (the “Gross-up Payment”), such that the net amount
or amounts retained by Employee, after deduction of any Excise Tax on any of the
payments or benefits under this Agreement and any federal, state and local tax
and Excise Tax on the Gross-up Payment will equal the amount of such payment or
benefits prior to the imposition of such Excise Tax. For purposes of determining
the amount of a Gross-up Payment, Employee will be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-up Payment is payable and pay state and local income
taxes at the highest marginal rate of taxation in the state and locality of
Employee’s residence on the date the Gross-up Payment is payable, net of the
maximum reduction in federal income taxes that could be obtained from any
available deduction of such state and local taxes. The Company will pay each
Gross-up Payment on the date on which Employee becomes entitled to the payment
or benefits giving rise to the Excise Tax. If the amount of Excise Tax is later
determined to be less than the amount taken into account in calculating the
Gross-up Payment, Employee will repay to the Company (to the extent actually
paid by the Company) the portion of the Gross-up Payment attributable to the
overstated amount of Excise Tax at the time such reduction is finally
determined, plus interest at the rate set forth in Section 1274(b)(2)(B) of the
Code. If the amount of the Excise Tax is later determined to be more than the
amount taken into account in calculating the Gross-up Payment, the Company will
pay Employee an additional Gross-up Payment in respect of the additional amount
of Excise Tax at the time the amount of the additional tax is finally
determined. Notwithstanding the foregoing, if the aggregate amount of the
Payments exceed 300% of the “base amount” (as such term is used under Code
section 280G) by 10% or less of 300% of the “base amount”, then the Payment
shall be reduced to 2.99 times such base amount.

     12. Miscellaneous.

8



--------------------------------------------------------------------------------



 



          a. Survival. The provisions of Sections 6, 7, 8, 9, 10 , 11 and 12
will survive the termination or expiration of this Agreement for any reason.
          b. Entire Agreement. This Agreement constitutes the entire agreement
of the parties pertaining to its subject matter and supersedes all prior or
contemporaneous agreements or understandings between the parties pertaining to
the subject matter of this Agreement (including without limitation the
employment agreement by and between the Company and Employee dated February 1,
2005, and there are no promises, agreements, conditions, undertakings,
warranties, or representations, whether written or oral, express or implied,
between the parties other than as set forth in this Agreement.
          c. Modification. This Agreement may not be amended or modified, or any
provision waived, unless in writing and signed by both parties.
          d. Waiver. Failure of a party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations of this Agreement will not be construed to be a waiver of such
provisions by such party nor to in any way affect the validity of this Agreement
or such party’s right thereafter to enforce any provision of this Agreement, nor
to preclude such party from taking any other action at any time which it would
legally be entitled to take.
          e. Successors and Assigns. This Agreement may not be assigned or the
duties delegated unless in writing and signed by both parties, except for any
assignment by the Company occurring by operation of law or the transfer of
substantially all of the Company’s assets. Subject to the foregoing, this
Agreement will inure to the benefit of, and be binding upon, the parties and
their heirs, beneficiaries, personal representatives, successors and permitted
assigns.
          f. Notices. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first-class mail, registered or certified, return receipt
requested, postage prepaid, (ii) delivered personally by independent courier, or
(iii) transmitted by facsimile, to the parties at the addresses as follows (or
at such other addresses as will be specified by the parties by like notice):
If to Employee, then to:
Robert Apple
286 Argonne Avenue
Long Beach, California 90803
If to the Company, then to:
MasTec, Inc.
800 Douglas Road, Suite 1200
Coral Gables, Florida 33134
Attn: Legal Department
Facsimile: (305) 406-1907
Each party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each

9



--------------------------------------------------------------------------------



 



notice, demand, consent, agreement, request or communication that is mailed,
hand delivered or transmitted in the manner described above will be deemed
received for all purposes at such time as it is delivered to the addressee (with
the return receipt, the courier delivery receipt or the telecopier answerback
confirmation being deemed conclusive evidence of such delivery) or at such time
as delivery is refused by the addressee upon presentation.
          g. Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
invalidity or unenforceability will not affect the validity and enforceability
of the other provisions of this Agreement and the provision held to be invalid
or unenforceable will be enforced as nearly as possible according to its
original terms and intent to eliminate such invalidity or unenforceability.
          h. Counterparts. This Agreement may be executed in any number of
counterparts, and all counterparts will collectively be deemed to constitute a
single binding agreement.
          i. Governing Law; Venue. This Agreement will be governed by the laws
of the State of Florida, without regard to its conflicts of law principles.
Employee consents to the exclusive jurisdiction of any state or federal court
located within Miami-Dade County, State of Florida, agrees that such courts
shall be the exclusive jurisdiction for any suit, action or legal proceeding
arising directly or indirectly out of this Agreement, and consents that all
service of process may be made by registered or certified mail directed to
Employee at the address stated in Section 13 (f) of this Agreement. Employee
waives any objection which Employee may have based on lack of personal
jurisdiction or improper venue or forum non conveniens to any suit or proceeding
instituted by the Company under this Agreement in any state or federal court
located within Miami-Dade County, Florida and consents to the granting of such
legal or equitable relief as is deemed appropriate by the court. This provision
is a material inducement for the Company to enter into this Agreement with
Employee.
          j. Participation of Parties. The parties acknowledge that this
Agreement and all matters contemplated herein have been negotiated between both
of the parties and their respective legal counsel and that both parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through execution. Therefore, the
parties agree that this Agreement will be interpreted and construed without
reference to any rule requiring that this Agreement be interpreted or construed
against the party causing it to be drafted.
          k. Injunctive Relief. It is possible that remedies at law may be
inadequate and, therefore, the parties will be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.
          l. Waiver of Jury Trial. EACH OF THE COMPANY AND EMPLOYEE IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS AGREEMENT.
          m. Right of Setoff. The Company will be entitled, in its discretion
and in addition to any other remedies it may have in law or in equity, to
set-off against any amounts

10



--------------------------------------------------------------------------------



 



payable to Employee under this Agreement or otherwise the amount of any
obligations of Employee to the Company under this Agreement that are not paid by
Employee when due. In the event of any such setoff, the Company will promptly
provide the Employee with a written explanation of such setoff, and an
opportunity to register a written protest thereof.
          n. Litigation; Prevailing Party. In the event of any litigation,
administrative proceeding, arbitration, mediation or other proceeding with
regard to this Agreement, the prevailing party will be entitled to receive from
the non-prevailing party and the non-prevailing party will pay upon demand all
court costs and all reasonable fees and expenses of counsel and paralegals for
the prevailing party.
          o. Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.
          p. Compliance with Section 409A: To the extent the Employee would
otherwise be entitled to any payment (whether pursuant to this Agreement or
otherwise) during the six months beginning on termination of employment, that
would be subject to the additional tax imposed under Section 409A of the Code
(“Section 409A”), (i) the payment will not be made and (ii) the payment, with
interest at the rate being paid by the Company on its senior credit facility
(the “Senior Credit Interest Rate”) determined as of the date of termination of
the Employee’s employment, will be paid to the Employee on the earlier of the
six-month anniversary of the Employee’s date of termination of employment or the
Employee’s death or disability (within the meaning of Section 409A). Similarly,
to the extent the Employee otherwise would be entitled to any benefit (other
than a payment) during the six months beginning on termination of employment
that would be subject to the Section 409A additional tax, the benefit will be
delayed and will begin being provided (together, if applicable, with an
adjustment to compensate the Employee for the delay) on the earlier of the
six-month anniversary of the date of termination, death or disability (within
the meaning of Section 409A). It is the Company’s intention that the benefits
and rights to which the Employee could become entitled in connection with
termination of employment comply with Section 409A. If the Employee or the
Company believes, at any time, that any of such benefit or right does not
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies.
EXECUTED as of the 1st day of January 2007.

            EMPLOYEE
        /s/ Robert Apple     Robert Apple       MASTEC, INC.
      By:   /s/ Jose Mas       Name:   Jose Mas        Title:   Executive Vice
President
Business Development   

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
“Change in Control” shall mean:

(a)   Acquisition By Person of Substantial Percentage. The acquisition by a
Person (including “affiliates” and “associates” of such Person, but excluding
the Company, any “parent” or “subsidiary” of the Company, or any employee
benefit plan of the Company) of a sufficient number of shares of the Common
Stock, or securities convertible into the Common Stock, and whether through
direct acquisition of shares or by merger, consolidation, share exchange,
reclassification of securities or recapitalization of or involving the Company
or any “parent” or “subsidiary” of the Company, to constitute the Person the
actual or beneficial owner of 51% or more of the Common Stock;   (b)  
Disposition of Assets. Any sale, lease, transfer, exchange, mortgage, pledge or
other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company or of any “subsidiary” of the
Company to a Person described in subsection (a) above; or   (c)   Substantial
Change of Board Members. During any fiscal year of the Company, individuals who
at the beginning of such year constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by a majority of the directors in office at the beginning of the fiscal year.

For purposes of this Section, the terms “affiliate,” “associate,” “parent” and
“subsidiary” shall have the respective meanings ascribed to such terms in
Rule 12b-2 under Section 12 of the 1934 Act.

12